Exhibit 10.4

 

Equity Pledge Agreement

 

This EQUITY PLEDGE AGREEMENT, (this “Agreement”), dated July 31, 2019, is made
in Tianjin, the People’s Republic of China (“PRC”) by and among:

 

Party A: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd.

 

A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen District,
Tianjin

 

Party B: Zeyao Xue;

 

Party C: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen District,
Tianjin

 

(Party B is referred to as “Pledgor” hereinafter; Party A is referred to as
“Pledgee” hereinafter; and either the Pledgor or the Pledgee is individually
referred to as a “Party” and collectively referred to as the “Parties”.)

 

Whereas,

 

(1) Chain Cloud Mall E-commerce (Tianjin) Co., Ltd. (“E-commerce Tianjin”) is a
limited liability company duly incorporated and validly existing under the PRC
laws, with the registered share capital of RMB 188.88 million.     (2) The
Pledgor holds 90% of total equity interests of E-commerce Tianjin. The amount of
pledged debt equals the value of the Pledged Equity Interests as defined below,
together with obligations under the relevant agreements.     (3) The Pledgee is
a wholly foreign owned company duly incorporated and existing under the laws of
the PRC.     (4) The Pledgee and E-commerce Tianjin entered into an Exclusive
Technology Consulting and Service Agreement on July 31, 2019 (“Services
Agreement”).     (5) The Pledgor, E-commerce Tianjin and the Pledgee entered
into an Exclusive Purchase Option Agreement on July 31, 2019 (“Exclusive
Purchase Option Agreement”). In addition, the Pledgor delivered the Power of
Attorney to the Pledgee on July 31, 2019 (“Power of Attorney”, together with the
Services Agreements and Exclusive Purchase Option Agreement, collectively
referred as “Master Agreement”).     (6) In order to secure the Pledgor’s
performance of his obligations under this Agreement and the Master Agreement,
and in order to ensure E-commerce Tianjin to be able to perform its obligations
under the Services Agreements, the Pledgor hereby pledges all the equity
interests held by him in E-commerce Tianjin as the guaranty for his and/or
E-commerce Tianjin’s performance of obligations under the Master Agreement.

 



 

 

 

NOW, THEREFORE, the Parties hereby agree as follows through friendly
negotiations:

 



1. Definition



 

Unless otherwise specified herein, the following words shall have the meanings
as follows:

 

  1.1 Pledge Right: means the priority right the Pledgee owns, with respect to
the proceedings arising from selling at a discount, auction of, or selling off
the equity interests pledged by the Pledgor to the Pledgee.         1.2 Pledged
Equity Interests: means all the equity interests duly held by the Pledgor in
E-commerce Tianjin, i.e. 90% equity interests of E-commerce Tianjin, as well as
all the other rights created over it.         1.3 Term of Pledge: means the
period of term specified in Article 3 hereof.         1.4 Event of Default:
means any of the circumstances listed in Article 7 hereof.         1.5 Notice of
Default: means any notice issued by the Pledgee to the Pledgor in accordance
with this Agreement specifying an Event of Default.



 

2. Pledge Right and Scope of Guaranty



 

  2.1 The Pledgor agrees to pledge all the Pledged Equity Interests to the
Pledgee as the guaranty for his and/or E-commerce Tianjin’s performance of all
the obligations under the Master Agreement and all the liabilities of
indemnification to the Pledgee which may arise due to the invalidity or
cancellation of the Master Agreement. E-commerce Tianjin agrees with such equity
pledge arrangement.         2.2 The effect of guaranty under the Master
Agreement will not be prejudiced by any amendment or change of the Master
Agreement. The invalidity or cancellation of the Master Agreement does not
impair the validity of this Agreement. In the event that the Master Agreement is
deemed as invalid, or cancelled or revoked for any reason, the Pledgee is
entitled to realize its pledge right in accordance with Article 8 hereof.



 



3. Creation and Term of Pledge





 

  3.1 The Pledge Right hereunder shall be reflected on the register of
shareholders and the capital contribution certificate in accordance with the
form as attached to this Agreement.         3.2 The term of the Pledge Right is
effective from the registration of pledge of equity interests with the
Administration for Industry and Commerce of the place where E-commerce Tianjin
is registered, till the day on which all the obligations under the Master
Agreement are fully performed (“Term of Pledge”).         3.3 During the Term of
Pledge, if the Pledgor and/or E-commerce Tianjin fails to perform any obligation
under or arising from the Master Agreement, the Pledgee has the right to dispose
of the Pledge Right in accordance with Article 8 hereof.

 



2

 

 



4. Possession of Pledge Certificates





 

  4.1 The Pledgor shall deliver the register of shareholders and capital
contribution certificate of E-commerce Tianjin which reflects the pledge of
equity interests as mentioned in above Article 3 within three (3) business days
from the execution of this Agreement, to the Pledgee for its possession, and the
Pledgee is obligated to keep the received pledge documents.         4.2 The
Pledgee is entitled to all the proceeds in cash including the dividends and all
the other non-cash proceeds arising from the Pledge Equity Interests since July
31, 2019.



 



5. Representations and Warranties of the Pledgor





 

  5.1 The Pledgor is the legal owner of Pledged Equity Interests.         5.2
Once the Pledgee intends to exercise the rights of the Pledgee under this
Agreement anytime, it shall be protected from any interference from any other
party.         5.3 The Pledgee has the right to dispose of or transfer the
Pledge Right in the way as described hereunder.         5.4 The Pledgor has
never created any other pledge right or any other third party right over the
Pledged Equity Interests except towards the Pledgee.

 



6. Covenants from the Pledgor





 

  6.1 During the term of this Agreement, the Pledgor covenants to the Pledgee as
follows:

 

  6.1.1 Without prior written consent of the Pledgee, the Pledgor should not
transfer the Pledged Equity Interests, or create or allow creation of any new
pledge or any other security upon the Pledged Equity Interests which may impair
the rights and/or interest of the Pledgee, except for the transfer of Pledged
Equity Interests to the Pledgee or the person designated by the Pledgee in
accordance with the Exclusive Purchase Option Agreement.         6.1.2 The
Pledgor shall abide by and exercise all the provisions of laws and regulations
in relation to the pledge of rights, and shall present the Pledgee any and all
notices, directions or suggestions issued by related competent authorities
within two (2) days upon the receipt of such notices, directions or suggestions,
and shall comply with such notices, directions or suggestions, or present its
opposite opinions and representations regarding the above mentioned issues
according to the reasonable request of the Pledgee or with the consent from the
Pledgee;         6.1.3 The Pledgor shall give prompt notice to the Pledgee
regarding any occurrence or received notice which may influence the Pledged
Equity Interests or any part of the Pledged Equity Interests held by the
Pledgee, or may change any warranties or obligations of the Pledgor under this
Agreement or may influence the performance of obligations by the Pledgor
hereunder.

 

  6.2 The Pledgor agrees that, the right of the Pledgee to exercise of Pledge
Right hereunder in accordance with this Agreement, shall not be interfered or
impaired by any legal proceedings taken by the Pledgor, or the successor or
designated person of the Pledgor or any other person.

 



3

 

 

  6.3 The Pledgor warrants to the Pledgee that, in order to protect or
consummate the guaranty provided by this Agreement regarding the performance of
the Master Agreement, the Pledgor will faithfully sign, or cause any other party
which is materially related to the Pledge Right to sign, any and all right
certificates and deeds, and/or take, or cause any other party which is
materially related to the Pledge Right to take, any and all actions, reasonably
required by the Pledgee, and will facilitate the exercise of the rights and
authorizations granted to the Pledgee under this Agreement, enter into any
change to related equity certificate with the Pledgee or the Pledgee’s
designated person (individual/legal person), and provide to the Pledgee any and
all notices, orders and decisions as deemed necessary by the Pledgee.        
6.4 The Pledgor undertakes to the Pledgee he will abide by and perform all
representations, warranties and undertakings to protect the interests of the
Pledgee. The Pledgor shall indemnify the Pledgee any and all losses suffered by
the Pledgee due to the Pledgor’s failure or partial failure in performance of
his representations, warranties or undertakings.         6.5 The Pledgor
covenants to the Pledgee he assumes several and joint liabilities with respect
to the obligations hereunder.         6.6 The Pledgor irrevocably agrees to
waive the preemptive right with respect to the Pledged Equity Interests pledged
by other shareholders of E-commerce Tianjin to the Pledgee, as well as the
transfer of equity interests due to the exercise of Pledge Right by the Pledgee.



 



7. Event of Default



 

  7.1 Any of the following is deemed as an Event of Default:

 

  7.1.1 E-commerce Tianjin fails to perform its obligations under the Master
Agreement;         7.1.2 Any representation or warranty of the Pledgor under
this Agreement is substantially misleading or untrue, and/or the Pledgor
breaches any of his representations and warranties under this Agreement;        
7.1.3 The Pledgor breaches its covenants hereunder;         7.1.4 The Pledgor
breaches any provision hereof;         7.1.5 Except that the Pledgor transfers
the equity interests to the Pledgee or the Pledgee’s designated person in
accordance with the Exclusive Purchase Option Agreement, the Pledgor waives the
Pledged Equity Interests or transfers the Pledged Equity Interests without the
written consent from the Pledgee;

 



4

 

 

  7.1.6 Any external borrowings, guaranty, indemnification, undertakings or any
other liabilities of the Pledgor (1) is required to be repaid or exercised early
due to its default; or (2) is not repaid or exercised when due, which makes the
Pledgee reasonably believes that the ability of the Pledgor to perform his
obligations under this Agreement has been impaired.         7.1.7 The Pledgor
fails to repay general debts or other liabilities;         7.1.8 This Agreement
is deemed to be illegal with promulgation of related laws, or the Pledgor is
unable to continue to perform his obligations hereunder;         7.1.9 The
consent, permit, approval or authorization from the competent authorities for
making this Agreement enforceable, legal or valid is revoked, suspended,
invalidated or materially amended;         7.1.10 Adverse change occur with
respect to the assets of the Pledgor, which makes the Pledgee reasonably
believes that the ability of the Pledgor to perform his obligations under this
Agreement has been impaired.         7.1.11 Successor of the Pledgor or
E-commerce Tianjin can only perform part of, or refuses to perform, its
obligations under this Agreement.         7.1.12 Other circumstances occur which
make the Pledgee unable to exercise or dispose of the Pledge Right in accordance
with related laws.

 

  7.2 In the event that is aware of or discover that any issue described in the
above Article 7.1 or any other issue which may cause the occurrence of such
mentioned issues has occurred, the Pledgor shall give a prompt written notice to
the Pledgee.         7.3 Unless that the Event of Default specified in above
Article 7.1 has been resolved to the satisfaction of the Pledgee, otherwise the
Pledgee is entitled to (not obligated to) serve a Notice of Default to the
Pledgor immediately following or any time after the occurrence of the Event of
Default, to require the Pledgor and E-commerce Tianjin to immediately perform
its obligations under the Master Agreement (including without limitation to
payment of the due and unpaid debts and other amounts payable under the Services
Agreements) or dispose of the Pledge Right in accordance with Article 8 hereof.

 

8. Exercise of Pledge Right

 

  8.1 Prior to the fulfillment of performance of the obligations under the
Master Agreement, the Pledgor should not transfer the Pledged Equity Interests
without the written consent of the Pledgee.

 



5

 

 

  8.2 In the event of occurrence of the Event of Default described in above
Article 7, the Pledgee shall give a Notice of Default to the Pledgor when
exercising the Pledge Right. The Pledgee may exercise the right to dispose of
the Pledge Right at the same time of or any time after the service of the Notice
of Default.         8.3 The Pledgee has the right to sell in accordance with
legal procedure or dispose of in the other way allowed by law the Pledged Equity
Interests hereunder. If the Pledgee decides to exercise the Pledge Right, the
Pledgor undertakes to transfer all of his shareholder rights to the Pledgee for
exercise. In addition, the Pledgee has the priority to receive the proceedings
arising from selling at a discount, auction of, or selling off the equity
interests pledged by the Pledgor to the Pledgee according to the legal
proceedings.         8.4 When the Pledgee is disposing of the Pledge Right in
accordance with this Agreement, the Pledgor should not create any obstacle, and
shall provide any necessary assistance to help the Pledgee to realize the Pledge
Right.

 



9. Transfer of Agreement



 

  9.1 Unless with the prior consent from the Pledgee, the Pledgor has no right
to grant or transfer any of his rights and obligations hereunder.         9.2
This Agreement is binding upon the Pledgor and his successor, as well as the
Pledgee, and its successors and assignees permitted by the Pledgee.         9.3
The Pledgee is entitled to transfer any or all rights and obligations under the
Master Agreement to any person (individual/legal person) designated by it at
anytime. Under this circumstance, the assignee have the same rights and
obligations as the Pledgee under this Agreement, as if such rights and
obligations are granted to it as a party to this Agreement. When transferring
the rights and obligations under the Services Agreements, this Agreement, the
Exclusive Purchase Option Agreement and/or Power of Attorney, the Pledgor shall
sign any and all related agreement and/or documents as required by the Pledgee.
        9.4 With the change of pledgee due to the transfer, all the parties to
the new pledge shall enter into a new pledge contract, which shall be
substantially same to this Agreement in the content and to the satisfaction of
the Pledgee.



 



6

 

 

10. Effectiveness and Termination

 

  10.1 This Agreement becomes effective on the date hereof. All Parties agree
and confirm that the terms and conditions hereof become effective since July 31,
2019.         10.2 The Parties confirm that whether the pledge hereunder has
been registered and recorded or not will not impair the effectiveness and
validity of this Agreement.         10.3 This Agreement will terminate two (2)
years after the Pledgor and /or E-commerce Tianjin no longer assume any
liability under or arising from the Master Agreement.         10.4 Release of
pledge shall be recorded accordingly on the register of shareholders of
E-commerce Tianjin and related deregistration formalities shall be proceeded
with at the Administration for Industry and Commerce of the place where
E-commerce Tianjin is registered.

 



11. Processing Fee and Other Costs



 

All fees and actual costs related to this Agreement, including not limited to
legal fees, processing fee, duty stamp and all the other related taxes and
expenses shall be borne by the Pledgor. If related taxes is borne by the Pledgee
in accordance with laws, then the Pledgor shall fully indemnify the Pledgee all
the taxes withheld by the Pledgee.



 



12. Force Majeure



 

  12.1 “Force Majeure Event” shall mean any event beyond the reasonable controls
of the Party so affected, which are unpredictable, unavoidable, irresistible
even if the affected Party takes a reasonable care, including but not limited to
governmental acts, Act of God, fires, explosion, geographical variations,
storms, floods, earthquakes, morning and evening tides, lightning or wars, riot,
strike, and any other such events that all Parties have reached a consensus
upon. However, any shortage of credits, funding or financing shall not be deemed
as the events beyond reasonable controls of the affected Party.         12.2 In
the event that the performance of this Agreement is delayed or interrupted due
to the said Force Majeure Event, the affected Party shall be excused from any
liability to the extent of the delayed or interrupted performance. The affected
Party which intends to seek exemption from its obligations of performance under
this Agreement or any provision of this Agreement shall immediately inform the
other Party of such a Force Majeure Event and the measures it needs to take in
order to complete its performance.

 



13. Dispute Resolution



 

  13.1 The formation, validity, performance and interpretation of this Agreement
and the disputes resolution under this Agreement shall be governed by the PRC
laws.         13.2 The Parties shall strive to settle any dispute arising from
or in connection with this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after the
request for consultation is made by any Party, any Party can submit such matter
to China International Economic and Trade Arbitration Commission for arbitration
in accordance with its then effective rules. The arbitration shall take place in
Beijing. The arbitration award shall be final and binding upon all the Parties.

 



7

 

 



14. Notices



 

Notices or other communications required to be given by any Party pursuant to
this Agreement shall be made in writing and delivered personally or sent by mail
or facsimile transmission to the addresses of the other Parties set forth below
or other designated addresses notified by such other Parties to such Party from
time to time. The date when the notice is deemed to be duly served shall be
determined as the follows: (a) a notice delivered personally is deemed duly
served upon the delivery; (b) a notice sent by mail is deemed duly served on the
seventh (7th) day after the date when the air registered mail with postage
prepaid has been sent out (as is shown on the postmark), or the fourth (4th) day
after the delivery date to the internationally recognized courier service
agency; and (c) a notice sent by facsimile transmission is deemed duly served
upon the receipt time as is shown on the transmission confirmation of relevant
documents.

 

If to the Pledgee: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd.

 

Address: A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen
District, Tianjin

Phone: 86-

Attention: Yongning Jia

 

If to the Pledgor: Zeyao Xue

 

Address: 23F, China Development Bank Tower, No. 2 Gaoxin 1st Road, Xi'an,
Shaanxi

Phone: 

 



15. Miscellaneous



 

  15.1 The headings contained in this Agreement are for the convenience of
reference only and shall not be used to interpret, explain or otherwise affect
the meaning of the provisions of this Agreement.         15.2 The Parties agree
to promptly execute any document and take any other action reasonably necessary
or advisable to perform provisions and purpose of this Agreement.         15.3
The Parties confirm that this Agreement shall, upon its effectiveness,
constitute the entire agreement and common understanding of the Parties with
respect to the subject matters herein and fully supersede all prior verbal
and/or written agreements and understandings with respect to the subject matters
herein.         15.4 The Parties may amend and supplement this Agreement in
writing. Any amendment and/or supplement to this Agreement duly signed by the
Parties is an integral part of and has the same effect with this Agreement.    
    15.5 Any Party’s failure to exercise the rights under this Agreement in time
shall not be deemed as its waiver of such rights and would not affect its future
exercise of such rights.

 



8

 

 

  15.6 If any provision of this Agreement is held void, invalid or unenforceable
by a court of competent jurisdiction, governmental agency or arbitration
authority, the validity, legality and enforceability of the other provisions
hereof shall not be affected or impaired in any way. The Parties shall cease
performing such void, invalid or unenforceable provisions and revise suchvoid,
invalid or unenforceable provisions only to the extent closest to the original
intention thereof to recover its validity or enforceability for such specific
facts and circumstances.         15.7 Any schedule hereto is an integral part of
and has the same effect with this Agreement.         15.8 This Agreement is made
in five (5) originals with each Party holding one (1) original. And other
originals are submitted to the AIC for proceeding with the formalities of
registration of pledge of equity interests.



 

[No text below]

 

9

 

 

(Signature Page)

 

IN WITNESS THEREOF, each Party has signed or caused its legal representative to
sign this Agreement as of the date first written above.



 

Party A: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd

 

/s/ Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd

 





(Seal of Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd)

 

Signature of authorized representative: /s/ Yongning
Jia                                 

 



Party B: Zeyao Xue       By: /s/ Zeyao Xue  

 



Party C: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

/s/ Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 



(Seal of Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.)

 

Signature page for the Equity Pledge Agreement

 

10

 

 

Schedule 1:

 

Register of Shareholders of Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

Name of Shareholder  Shareholding Percentage   Registration of Pledge

Zeyao Xue

 

   90%  In accordance with the Equity Pledge Agreement by and among Zeyao Xue,
Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd and Chain Cloud Mall
E-commerce (Tianjin) Co., Ltd. dated July 31, 2019, Zeyao Xue has pledged all
the equity interests held by him to Chain Cloud Mall Network and Technology
(Tianjin) Co., Ltd.

Kai Xu

 

   10%  In accordance with the Equity Pledge Agreement by and among Kai Xu,
Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd and Chain Cloud Mall
E-commerce (Tianjin) Co., Ltd. dated July 31, 2019, Kai Xu has pledged all the
equity interests held by him to Chain Cloud Mall Network and Technology
(Tianjin) Co., Ltd.

 

Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

 

                                                         (Seal )     



Legal representative (signature)

Date:                                               

 

11

 

 

Schedule 2:

 

Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

Capital Contribution Certificate (No.: 001)

 

Company: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

Date of Incorporation: April 04, 2019

Registered Capital: RMB 188,880,000

Shareholder: Zeyao Xue

Shareholder Ownership of E-commerce Tianjin: 90% of all equity interest of Chain
Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

In accordance with the Equity Pledge Agreement by and among Zeyao Xue, Chain
Cloud Mall Network and Technology (Tianjin) Co., Ltd and Chain Cloud Mall
E-commerce (Tianjin) Co., Ltd. dated July 31, 2019, Zeyao Xue has pledged all
the equity interests held by him to Chain Cloud Mall Network and Technology
(Tianjin) Co., Ltd.

 



  Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.       Signature:
(Seal)                                                  Name: Yongning Jia  
Title: Legal representative   Date: July 31, 2019

 

12

 

 

Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

Capital Contribution Certificate (No.: 002)

 

Company: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

Date of Incorporation: April 04, 2019

Registered Capital: RMB 188,880,000

Shareholder: Kai Xu

Shareholder Ownership of E-commerce Tianjin: 10% of all equity interest of Chain
Cloud Mall Network and Technology (Tianjin) Co., Ltd.

 

In accordance with the Equity Pledge Agreement by and among Kai Xu, Chain Cloud
Mall Network and Technology (Tianjin) Co., Ltd and Chain Cloud Mall E-commerce
(Tianjin) Co., Ltd. dated July 31, 2019, Kai Xu has pledged all the equity
interests held by him to Chain Cloud Mall Network and Technology (Tianjin) Co.,
Ltd.

 



  Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.       Signature:
(Seal)                                                  Name: Yongning Jia  
Title: Legal representative   Date: July 31, 2019





 

 

13

 



